Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 30, 2015

The Court of Appeals hereby passes the following order:

A16A0202. WILLIAMS v. THE STATE.

      Appellant Montrez Williams has filed a motion to remand this case to the trial
court so that a complete copy of the transcript of the April 16, 2014 hearing on his
motion to withdraw his plea can be prepared and transmitted to this Court. Having
considered the motion, it is hereby GRANTED. This case is remanded to the trial
court for preparation of the transcript, and, upon the filing of the transcript, the Clerk
of the DeKalb County Superior Court shall transmit the balance of the record and the
transcript to this Court for re-docketing.

                                         Court of Appeals of the State of Georgia
                                                                              10/30/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.